Citation Nr: 1446010	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  10-03 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus type II.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel






INTRODUCTION

The Veteran had active service from December 1967 to December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, denying the claim currently on appeal.  

In addition to the physical claims file, additional evidence is associated with the Veteran's paperless electronic file (Virtual VA).  Additional evidence associated with this system, including a VA medical opinion dated May 2014 and VA treatment records dated through September 2012, have been considered and discussed in conjunction with the below decision.  


FINDING OF FACT

The Veteran's erectile dysfunction did not manifest during, or as a result of, active military service, nor was it caused by or aggravated beyond the natural progression as a result of his service-connected diabetes mellitus, type II.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

A letter sent to the Veteran in September 2008 addressed all notice elements listed under 3.159(b)(1) and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The letter also informed him as to how VA determines the appropriate disability evaluation and effective date.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  


Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received a VA medical examination in December 2008 and an addendum opinion was obtained in May 2014.  The Board finds the opinion is adequate.  VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Records of private medical treatment have also been associated with this claim.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there generally must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that " [w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  



Analysis

The Veteran contends that he is entitled to service connection for erectile dysfunction.  Specifically, he has argued that this condition is secondary to his service-connected diabetes mellitus.  However, as outlined below, the preponderance of the evidence of record demonstrates that this condition did not manifest during, or as a result of, active military service, nor is it secondary to service-connected diabetes mellitus type II.  As such, service connection cannot be established.  

There is no evidence of erectile dysfunction or associated symptomatology during active military service and the Veteran has not alleged that this condition began during active military service.  Rather, the Veteran has alleged that this condition started in 1990 - approximately two decades after separation from active duty.  

Post-service records fail to relate erectile dysfunction to military service or to his service-connected diabetes mellitus.  A September 2003 private urology note reflects that the Veteran was capable of a partial erection, but he was unable to maintain for penetration on many occasions.  Subsequent private treatment records through April 2008 continue to confirm a diagnosis of erectile dysfunction.  However, none of these records suggest any relationship between this condition and military service or his diabetes mellitus.  

During a VA examination for the Veteran's diabetes mellitus performed in June 2008, it was noted that the Veteran reported the onset of his erectile dysfunction as being three years earlier.  It was noted that he was diagnosed with diabetes mellitus in September 2007.  He was subsequently afforded a VA examination specifically for his erectile dysfunction in December 2008.  The Veteran reported that his erectile dysfunction began some 18 years earlier in 1990, and developing into complete erectile dysfunction approximately 12 years earlier.  In light of these assertions, the VA examiner opined that erectile dysfunction was not caused by or a result of military service or his service-connected diabetes mellitus.  The examiner relied on the fact that erectile dysfunction predated the diagnosis of diabetes by many years per the Veteran's statement when formulating an opinion.  

Finally, the Veteran's claims file was again reviewed by a VA examiner in May 2014 and an addendum opinion was provided.  The examiner noted that diabetes mellitus arose approximately 2 years prior to the December 2008 VA examination, as a May 2007 treatment note reflected newly diagnosed diabetes.  The December 2008 VA examination report also reflected the onset of erectile dysfunction in 1990, with erectile dysfunction becoming complete in approximately 1996.  Moderate erectile dysfunction was noted in a private treatment record dated September 2003.  The examiner diagnosed the Veteran with erectile dysfunction with minimal functional impairment.  It was noted that this condition preceded the diagnosis of diabetes by years, and per the Veteran's own assertion, his erectile dysfunction was already complete prior to the diagnosis of diabetes mellitus.  As such, it was less likely than not that erectile dysfunction was caused by, related to or worsened beyond the natural progression by military service or the Veteran's service-connected condition of diabetes mellitus.  

The preponderance of the above evidence demonstrates that service connection is not warranted for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, type II.  There is no evidence of this condition manifesting during military service.  Rather, the Veteran has reported it began some 20 years after separation from active duty.  There is no evidence of symptomatology prior to this date and no competent evidence suggesting any link between this condition and military service.  Rather, the December 2008 VA examiner concluded that erectile dysfunction was not caused by military service or diabetes mellitus, as it manifested many years after separation from active duty and many years prior to his diagnosis of diabetes mellitus.  The May 2014 VA opinion also found it to be less likely than not that erectile dysfunction was either caused by military service or diabetes mellitus, or, aggravated beyond the natural progression as a result of diabetes mellitus.  Again, it was noted that by the Veteran's own admission, his erectile dysfunction arose many years after separation from active duty and was already "complete" erectile dysfunction years before his diagnosis of diabetes mellitus.  As such, the preponderance of the evidence of record demonstrates that service connection for erectile dysfunction, either as directly related to military service or as secondary to service-connected diabetes mellitus, is not warranted.  

The Board recognizes that exposure to Agent Orange is conceded in this case.  Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A § 1116(a)(1).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  In the present case, however, erectile dysfunction is not one of the diseases that have been found to be associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).  As such, service connection cannot be established on a presumptive basis due to exposure to Agent Orange.  The record contains no other medical or lay evidence suggesting that the Veteran's erectile dysfunction is otherwise related to exposure to Agent Orange.  

Finally, the Board recognizes that the Veteran believes his erectile dysfunction is related to his service-connected diabetes mellitus.  However, the record contains no evidence to suggest that the Veteran has the requisite training or expertise to offer a medical opinion as complex as linking erectile dysfunction to a subsequent diagnosis of diabetes mellitus.  As such, the Veteran's assertions are not competent evidence of causation.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The claim of entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, must be denied.

      (CONTINUED ON NEXT PAGE)







ORDER

The claim of entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus type II, is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


